AMENDMENT AND WAIVER AGREEMENT
 
This Amendment and Waiver Agreement (the “Agreement”) is made and entered into
as of July 13th, 2010 (the “Effective Date”), by and among China Architectural
Engineering, Inc., a Delaware corporation (the “Company”); The Royal Bank of
Scotland N.V., London Branch (formerly ABN AMRO Bank N.V., London Branch) (“RBS
N.V.”); CITIC Capital China Mezzanine Fund Limited (formerly known as “CITIC
Allco Investments Limited.”) (“CITIC,” and together with RBS N.V., the
“Bondholders”); The Royal Bank of Scotland (China) Co. Ltd. Shenzhen Branch
(formerly ABN AMRO Bank (China) Co., Ltd., Shenzhen Branch) (the “Overdraft
Lender” and together with RBS N.V. and CITIC, the “Creditors”); Mr. Ken Luo, an
individual; Mr. Jun Tang, an individual; KGE Group Limited, a company organized
under the laws of Hong Kong (“KGE Group”); and First Jet Investments Limited, a
company organized under the laws of the British Virgin Islands (“First Jet”).
 
Recitals
 
WHEREAS, on April 12, 2007, the Company sold and issued to RBS N.V. US
$10,000,000 Variable Rate Convertible Bonds due 2012 (the “2007 Bonds”) and
warrants to purchase 800,000 shares of common stock of the Company expiring 2010
(the “2007 Warrants”);
 
WHEREAS, the 2007 Bonds were issued pursuant to a trust deed dated April 12,
2007, as amended and restated on August 29, 2007 (the “2007 Trust Deed”),
entered into by and between the Company and The Bank of New York, London Branch
(the “Trustee”);
 
WHEREAS, the 2007 Warrants have been fully exercised pursuant to the terms of
the 2007 Warrants and are no longer outstanding;
 
WHEREAS, on April 15, 2008, the Company issued to the Bondholders an aggregate
amount of US$20,000,000 12% Convertible Bonds due 2011 (the “2008 Bonds,” and
together with the 2007 Bonds, the “Bonds”) and 300,000 warrants to purchase
300,000 shares of common stock of the Company expiring 2013 (the “2008
Warrants”);
 
WHEREAS, the 2008 Bonds were issued pursuant to a trust deed dated April 15,
2008, as amended and restated on September 29, 2008, as may be amended from time
to time (the “2008 Trust Deed,” and together with the 2007 Trust Deed, the
“Trust Deeds”), entered into by and between the Company and the Trustee;
 

--------------------------------------------------------------------------------


 
WHEREAS, the 2008 Warrants, none of which have been exercised as of the date of
this Agreement, were issued pursuant to a Warrant Instrument dated April 15,
2008 (the “2008 Warrant Instrument”) entered into by and between the Bondholders
and the Company;
 
WHEREAS, the 2007 Trust Deed and 2008 Trust Deed each provide that the
then-current conversion price of the respective Bonds shall be adjusted downward
upon certain triggering events, including upon the issuance by the Company of
shares of the Company’s common stock, $0.001 par value per share (“Shares”) for
consideration per Share that is less than the then-current conversion price of
the respective Bonds, as determined pursuant to the terms and conditions of the
Trust Deeds;
 
WHEREAS, paragraph 8.1(e) of the 2008 Warrant Instrument provides that the
occurrence of an adjustment to the conversion price of the 2008 Bonds shall
result in an identical adjustment to the exercise price of the 2008 Warrants;
 
WHEREAS, the Company has agreed to provide a guarantee over an Overdraft
Facility letter (reference number CZ2008003C) provided by The Royal Bank of
Scotland (China) Co. Ltd. Shenzhen Branch, dated 13 May 2009 (the “Bank
Overdraft Facilities”);
 
WHEREAS, Condition 12(A)(xiv) of the Terms and Conditions of the 2008 Trust Deed
provide that it is an event of default if KGE Group ceases to own at least 45%
of the outstanding Shares;
 
WHEREAS, RBS N.V. holds 100% of the issued and outstanding 2007 Bonds, and the
Bondholders in aggregate hold 100% of the issued and outstanding 2008 Bonds and
100% of the 2008 Warrants;
 
WHEREAS, the Company is currently contemplating the issuance of up to 25,000,000
Shares to First Jet as consideration for the acquisition of First Jet’s 60%
equity interest in Shanghai ConnGame Network Ltd., a company organized under the
laws of the People’s Republic of China (“ConnGame”), on the terms and conditions
described in Appendix A attached to this Agreement (the “Proposed Issuance”);
 
WHEREAS, if consummated, the Proposed Issuance (a) would trigger a reduction in
the conversion price of each of the Bonds and a reduction in the exercise price
of the 2008 Warrants pursuant to the terms of the Bonds and the 2008 Warrants
(the “Adjustment Rights”) and (b) would result in an event of default under
Condition 12(A)(xiv) of the 2008 Bonds;
 
- 2 -

--------------------------------------------------------------------------------


 
WHEREAS, the Proposed Issuance is subject to the NASDAQ Stock Exchange and
United States federal securities law requirements described in Appendix A;
 
WHEREAS, the parties entered into that certain Amendment and Waiver Agreement
dated February 24, 2010 (the “February 2010 Waiver”) as related to the Proposed
Issuance and Agreed Payments pursuant to which the Company made certain
payments;
 
WHEREAS, each of the Bondholders is requested to waive their Adjustment Rights
only as it relates to the Proposed Issuance and to waive their right to declare
a default as a result of a failure of KGE Group to maintain the minimum
percentage ownership required under Condition 12(A)(xiv) of the 2008 Bonds only
as it relates to the Proposed Issuance, and only for the sole purpose of
allowing the Proposed Issuance to take place and be completed no later than
three months from the effective date of this Agreement;
 
WHEREAS, if any but not all the portion of the Proposed Issuance is consummated
and the Agreed Payments, as defined in Appendix B, are not paid to the Creditors
in accordance with the time periods and amounts set forth in Appendix B; then no
rights of the Bondholders, including those rights under Condition 12(A)(xiv) of
the 2008 Bonds and the Adjustment Rights, shall be waived and appropriate
adjustments shall be made to the conversion prices of the Bonds and the exercise
price of the 2008 Warrant to reflect the Shares sold by the Company in the
Proposed Issuance and an event of default under Condition 12(A)(xiv) of the 2008
Bonds shall exist, making the 2008 Bonds immediately due and payable; and
 
WHEREAS, immediately following the Proposed Issuance, Mr. Jun Tang (through
First Jet) and Mr. Ken Luo (through KGE Group) will each beneficially own
approximately 31.2% and 30.1%, respectively, of the outstanding shares of the
Company.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter set forth, the parties hereto, intending to be legally bound, agree
as follows:
 
1.           Waivers.  Subject to compliance by the Company with the terms and
conditions set forth, and for the sole purpose of allowing the Proposed Issuance
to take place in full, each of the parties hereby agrees that, with respect to
Shares issued pursuant to and in accordance with the terms of the Proposed
Issuance set forth herein (including in Appendix A and Appendix B):
 
- 3 -

--------------------------------------------------------------------------------


 
           (A)           notwithstanding any provisions of the Trust Deeds or
the 2008 Warrant Instrument, or any other related documents or agreements, the
Adjustment Rights that would otherwise be triggered by the Proposed Issuance
shall not be applicable and shall be waived, and there shall be no adjustment to
the conversion price of the Bonds or the exercise price of the 2008 Warrants;
and
 
           (B)           no default shall occur under Condition 12(A)(xiv) of
the 2008 Trust Deed relating to the minimum percentage ownership requirements by
KGE Group,
 
in each case provided, that the Company shall comply with clause 2 of this
Agreement.
 
2.           Payment of Agreed Payments. The Company agrees to pay to the
Creditors each of the Agreed Payments in the amounts and within the time periods
indicated in Appendix B.
 
3.           Failure to Pay Agreed Payments.  If any portion of the Proposed
Issuance occurs and any of the Agreed Payments are not paid to the Creditors in
the amounts and within the time periods specified in Appendix B then no rights
of the Bondholders, including those rights under Condition 12(A)(xiv) of the
2008 Bonds and the Adjustment Rights, shall be waived and appropriate
adjustments shall be made to the conversion prices of the Bonds and the exercise
price of the 2008 Warrants to reflect the impact of the Shares issued in the
Proposed Issuance as if this Agreement had never been executed and an event of
default under Condition 12(A)(xiv) of the 2008 Bonds shall exist, making the
2008 Bonds immediately due and payable.
 
4.           Covenants of the Company.
 
(A)           The Company will not repay or prepay any debt prior to its
currently scheduled due date until the Company makes all of the Agreed Payments
specified in Appendix B and the Bonds have been redeemed in full.
 
(B)           The Company agrees that any new indebtedness incurred by it for
the purpose of repaying Bank Overdraft Facilities shall (i) not exceed the
outstanding amount due and payable under the Bank Overdraft Facilities and (ii)
be subordinated to all amount owed under the Bonds.
 
5.           Lock-Up of Shares.
 
(A)           First Jet and KGE Group each agree that, until all liabilities due
to the Creditors have been paid in full, they shall at all times maintain
ownership of a number of shares of common stock that is equal to at least 20%
and 15%, respectively, of the shares outstanding immediately after the closing
of the Proposed Issuance (the “Company Lock-Up Shares”) and they shall not
offer, sell, contract to sell, pledge, grant any option to purchase, make any
short sale or otherwise dispose of or encumber the Company Lock-Up Shares. Mr.
Jun Tang and Mr. Ken Luo each agree that, until all liabilities due to the
Creditors have been paid in full, they shall at all times maintain beneficial
ownership, as defined by the rules and regulations of the SEC, of a number of
shares of common stock of the Company that is equal to at least 20% and 15%,
respectively of the shares then outstanding (the “Individual Lock-Up Shares”)
and that they shall not offer, sell, contract to sell, pledge, grant any option
to purchase, make any short sale or otherwise dispose of or encumber any of the
Individual Lock-Up Shares.
 
- 4 -

--------------------------------------------------------------------------------


 
 (B)           Further, Mr. Ken Luo agrees that prior to the Agreed Payments
specified in Appendix B and the interests of 2008 Bonds due on 15 October 2010
being paid in full, Mr. Ken Luo will not offer, sell, contract to sell, pledge,
grant any option to purchase, make any short sale or otherwise dispose of or
encumber any of CAEI shares beneficially owned by Mr. Ken Luo unless with the
prior consent of the Creditors, which shall not be unreasonably withheld for the
purpose of allowing the Agreed Payments and the said interests to be made.
 
6.           Reinstatement of Waived Rights.  If (a) any part of the Proposed
Issuance is cancelled or not consummated within three (3) months from the
effective date of this Agreement and otherwise in accordance with the terms of
this Agreement and Appendix A,  or (b) if the Company breaches any agreement
contained herein including clause 4 hereof, or (c) if any of KGE Group, First
Jet, Mr. Ken Luo or Mr. Jun Tang breaches the terms of clause 5 hereof, then all
rights previously waived or to be waived hereunder (including under clause 1),
shall not be waived and shall be reinstated, and any previous waivers shall be
null and void.
 
7.           Continued Effect of Trust Deeds and 2008 Warrant Instrument.  All
terms and conditions of the Trust Deeds and the 2008 Warrant Instrument, and
related documents, not expressly amended or waived by this Agreement remain
unchanged and in full force and effect, and the parties reserve all existing
rights thereunder.  To the extent there is any conflict between the terms of the
Bonds or those of the 2008 Warrants and the express terms hereof, the terms of
this Agreement shall take precedence.
 
8.           No Negative Impact on the Company’s Obligations.  The Company
represents and warrants to the Creditors that the acquisition of the equity
interest in ConnGame and the Proposed Issuance will not have a negative effect
on the Company’s or any of its Subsidiaries’ liabilities and obligations owed to
the Creditors.
 
- 5 -

--------------------------------------------------------------------------------


 
9.           Agreement to Subsequent Negotiations.  Upon and contingent upon
Company’s timely payment of all of the Agreed Payments in accordance with
Appendix B and the successful completion of the Proposed Issuance as described
in Appendix A, each of the Bondholders agrees to commence negotiations in good
faith with the Company to waive (i) its right to declare a default as a result
of a any defaults under the Trust Deeds existing at the time of such
negotiations, including but not limited to Condition 10A (Undertakings Not to
Take or Permit Certain Changes) and Condition 10B (Financial Covenants) of the
Terms and Conditions of the 2008 Trust Deed, and (ii) its Put Option Rights
under the Trust Deeds.  Solely for purposes of this clause 9, “Put Option
Rights” refers to each of the Bondholders’ rights under the 2007 Trust Deed to
require the Company to redeem the 2007 Bonds at 126.51% of the principal amount,
plus all accrued but unpaid interest, at any time after April 12, 2010, and each
of the Bondholders’ rights under the 2008 Trust Deed to require the Company to
redeem the 2008 Bonds at 116.61% of the principal amount of the Bonds redeemed,
plus all accrued but unpaid interest, on any Interest Payment Date on or after
April 15, 2010.
 
10.           Ownership of the Bonds and 2008 Warrants.  As of the date of this
Agreement, RBS N.V. hereby represents and warrants that it owns 100% of the 2007
Bonds, 37.5% of the 2008 Bonds and 37.5% of the 2008 Warrants.  As of the date
of this Agreement, CITIC represents and warrants that it owns 62.5% of the 2008
Bonds and 62.5% of the 2008 Warrants.  As of the date of this Agreement, each of
RBS N.V. and CITIC represents and warrants that it is the sole and lawful owner
of all rights, title and interest in and to all ownership interests indicated in
the immediately preceding sentence, and that there has been no assignment or
other transfer of any such interests.
 
11.           Accuracy of the Appendices.  The Company (x) represents and
warrants to each Creditor that, as of the date of this Agreement, Appendix A and
Appendix B are accurate and complete descriptions of the Proposed Issuance and
the required approvals therefor and (y) covenants and agrees to use its best
efforts to consummate the Proposed Issuance and make the Agreed Payments in
accordance with such terms.  The Company acknowledges that the Creditors are
executing this Agreement in reliance on these representations and warranties,
covenants and agreements.
 
12.           Compliance with Laws and Regulations.  The Company shall comply
with all relevant Laws and Regulations applicable to it, including satisfying
all filings, notification and other requirements of Nasdaq, the United States
Securities and Exchange Commission and U.S. Securities Laws.
 
- 6 -

--------------------------------------------------------------------------------


 
13.           Duly Authorized.  The execution, delivery and performance of this
Agreement have been duly authorized by all required corporate action by each of
the parties hereto.
 
14.           Notice to Trustee.  The execution of this Agreement, and
instructions related to the actions contemplated hereunder, shall be provided to
the Trustee in accordance with the terms of the Bonds and the 2008 Warrants.
 
15.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same Agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.
 
16.           Successors and Assigns.  It is expressly understood and agreed by
the parties that this Agreement and all of its terms shall be binding upon the
parties’ respective representatives, executors, administrators, successors and
assigns.
 
 
[SIGNATURE PAGES TO FOLLOW]
 
- 7 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized respective officers, as of the date first written above.
 

  CHINA ARCHITECTURAL ENGINEERING, INC.          
 
By:
/s/ Luo Ken Yi     Name: Luo Ken Yi     Title: Chief Executive Officer  

 

  The Royal Bank of Scotland N.V., LONDON BRANCH          
 
By:
/s/ Lay Tueng Tan     Name: Lay Tueng Tan     Title: Director, Global
Restructuring Group Asia  


  CITIC CAPITAL CHINA MEZZANINE FUND LIMITED (formerly known as CITIC Allco
Investments Limited.)          
 
By:
/s/ Miu Cheung     Name: Miu Cheung     Title: Authorized Signatory  


  THE ROYAL BANK OF SCOTLAND (CHINA) CO. LTD. SHENZHEN BRANCH          
 
By:
/s/ Jeff Zhu     Name: Jeff Zhu     Title: Deputy Branch Manager  

 

  THE ROYAL BANK OF SCOTLAND (CHINA) CO. LTD. SHENZHEN BRANCH          
 
By:
/s/ Jeff Zhu     Name: Jeff Zhu     Title: Deputy Branch Manager  

 
[RBS BANK STAMP]
 
 
By:
/s/ Linda Gong     Name: Linda Gong     Title: GTS OPS MANAGER  



- 8 -

--------------------------------------------------------------------------------


 
[AMENDMENT AND WAIVER AGREEMENT – CONTINUED]
 

  MR. JUN TANG          
 
/s/ Jun Tang  


  MR. KEN LUO          
 
/s/ Luo Ken Yi  

                                                                      

  FIRST JET INVESTMENTS LIMITED          
 
/s/  Jun Tang     By:     Name:  Jun Tang     Title:    Chairman  

 

  KGE GROUP LIMITED          
 
/s/  Luo Ken Yi     By:     Name:  Luo Ken Yi     Title:    Chairman  

 
- 9 -

--------------------------------------------------------------------------------


 
APPENDIX A
 
PROPOSED ISSUANCE
 
The Company intends to issue up to 25,000,000 shares of newly issued common
stock of the Company to acquire a 60% equity interest in ConnGame from First
Jet.  The Company expects that the consideration per share at which the
25,000,000 shares will be issued will be less than the current conversion price
of the Bonds, as determined under the terms and conditions of the Trust Deeds.
 
Nasdaq Marketplace Rules require that the Company complete and submit an
additional listing application to the Nasdaq Stock Market and receive approval
from NASDAQ before the Company may issue any new shares in the Proposed
Issuance.  In addition, Nasdaq Marketplace Rule 5635 requires that, among other
things, the Company obtain shareholder approval of the issuances of securities
in connection with the acquisition of the stock or assets of another company
where the number of shares of common stock to be issued is or will be equal to
or in excess of 20% of the number of shares of common stock outstanding before
the issuance of the stock or securities, in addition to other restrictions if
certain tests are met.  Because the 25,000,000 shares of common stock the
Company intends to issue exceeds the 20% threshold as set forth in the Nasdaq
Marketplace Rules, and may also trigger other tests, the Company must obtain
shareholder approval, which is subject to compliance with Section 14 of the
Securities Exchange Act of 1934, as amended.  The Company has obtained
shareholder approval for the Proposed Issuance and has filed a Preliminary
Schedule 14C with the Securities and Exchange Commission (“SEC”).  The Company
has received and responded to comment letters from the SEC and the Company
intends to file and mail to shareholders a Definitive Schedule 14C upon the
SEC’s approval of the Preliminary Schedule 14C.
 
Upon the issuance of the 25,000,000 shares of newly issued common stock in the
Proposed Issuance, KGE Group Limited will own approximately 31.2% of the
outstanding shares of the Company’s common stock, based on the estimated
80,156,874 shares of common stock that will be issued and
outstanding  immediately following the Proposed Issuance.
 
A-1

--------------------------------------------------------------------------------


 
APPENDIX B
 
PAYMENT SCHEDULE FOR AMOUNTS DUE TO THE CREDITORS


The Company agrees to make the following payments to the Creditors within the
following time periods (collectively, the “Agreed Payments”):
 
1.           Payment to the Bondholders
 
           The Company agrees to pay to the Bondholders all outstanding
interests in arrears on the Bonds, plus all other applicable interest up until
the payment date, (i) within thirty (30) days after the closing of the Proposed
Issuance or (ii) 30 September 2010, whichever is earlier.


2.           Payments to the Overdraft Lender
 
The Company agreed in the February 2010 Waiver to repay in total the principal
amount due and all accrued interest owed by the Company to the Overdraft Lender
(the “Total Amount Owed”) in three separate installments, and the Company made
partial payments on the first and second installments.  The Company agrees to
pay in full, all unsettled amounts which include all outstanding principal
amount of RMB $ 16,094,080.04 plus all other applicable interest up until the
payment date, (i) within thirty (30) days after the closing of the Proposed
Issuance or (ii) 30 September 2010, whichever is earlier.
 
B-1

--------------------------------------------------------------------------------

